          Case 1:19-cv-11013-JGK Document 31 Filed 09/02/20 Page 1 of 1




 August 31, 2020                                                                   Carol A. DiPrinzio
                                                                           Direct Dial: 212.806.6273
                                                                            cdiprinzio@stroock.com

Honorable John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Blimie Goldstein v. American Express Co., Case No. 1:19-cv-11013-JGK

Dear Judge Koeltl:

We represent American Express National Bank (“American Express”), erroneously named here
as American Express Co., in the above-referenced action. Joined with plaintiff Blimie Goldstein
(“Plaintiff”), we write to update the Court regarding the parties’ efforts to settle or arbitrate their
claims in accordance with this Court’s Order dated March 27, 2020. See ECF No. 28.

The parties have thus far been unable to settle their claims. On March 26, 2020, Plaintiff formally
commenced arbitration with JAMS. On April 9, 2020, American Express submitted its answer to
Plaintiff’s demand for arbitration with affirmative defenses and counterclaims. By August 20,
2020, the parties submitted their preferences concerning the appointment of an administrator to
JAMS via strike and rank lists. The parties are awaiting notice of the appointment of an arbitrator
and the scheduling of a Preliminary Arbitration Management Conference Call.

In light of the above, the parties respectfully request that this Court administratively dismiss this
action without prejudice, pending the conclusion of arbitration. In addition, the parties
respectfully request that they be provided 120 days after a final arbitration award is issued to move
to vacate, modify, or correct the award. See 15 U.S.C. §12 (the Federal Arbitration Act establishes
a three-month deadline to move to vacate, modify, or correct an award). After that deadline
expires, the parties request an additional 30 days to reopen this action to confirm the award.

       We thank the Court for its consideration of this request.
                                              Application granted. The Clerk is directed to dismiss this case
       Respectfully submitted,
                                              without prejudice pending the result of the arbitration between the
                                              parties. The parties will have 120 days after the final arbitration
        /s/Carol A. DiPrinzio
                                              award to vacate, modify, or correct the arbitration award. The
                                              parties will have 30 days after that deadline to reopen this action to
        Carol A. DiPrinzio
                                              confirm the award. The Clerk is directed to close all pending
                                              motions and close the case.
cc:    All Counsel of Record (via ECF)
                                              SO ORDERED.
                                                                                               /s/ John G. Koeltl
                                              New York, NY                                         John G. Koeltl
                                              September 2, 2020                                      U.S.D.J.
